DETAILED ACTION
Status of Claims
Responsive to the amendment filed 26 November 2021, claims 1-7 are amended.  Claims 1-7 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 26 November 2021, new grounds of rejection are presented.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to mere information in the form of data.  
Claim 1 requires a porous structure comprising one or more base volumes with randomized struts and nodes and plurality of portions.  In the instant specification, the claim language of “one or more base volumes” is described in terms of being a set of instructions in a model.  In applicant’s specification (for example at [0102], [0098]-[0099], Figs. 10-11, Figs. 17-18, etc), the “base volume” is described as a portion of a model rather as opposed to a manufacture.  For just one example, the per se is coded by a user in a software program.  Every singular element now required to be present in the “porous structure” is described by applicant as being a construct of a modeling procedure in the specification.  Claim 1 now has no nexus to any forming process, physical material or other limitation that would indicate that it is a manufacture as specified in 35 USC 101, as opposed to the software-contained model described in the specification.  Based on a plain reading of the specification, a broadest reasonable interpretation of the "porous structure” of claim 1 reads on the set of instructions rather than any physical structure that is manufactured.  
Each of claims 2-7 also fail to define any transformational physical feature, and are directed to aspects described by applicant as being parts of software models. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the base volumes are joined together “substantially seamlessly.”  It is not clear what the metes and bounds of claim 5 are.  The term “substantially seamlessly” is not found in the specification.  The specification describes several embodiments for “seamless” joining of base volumes, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0147332 A1 (hereinafter “Jones”).
Regarding claim 1, it is noted that the claim is considerd to be directed to non-eligible subject matter.  See discussion above.
Jones teaches a method of making a porous structure by additive manufacturing including sintering a fusible material using a laser (see abstract or SUMMARY OF THE INVENTION).  More specifically, Jones teaches creating a model of a porous structure (see [0084]-[0098], [0099] and Figs. 15A and 15B).  Jones teaches creating unit cell such as a octahedron (see [0084]-[0100] and Fig. 15A), thus explicitly envisioning an outer boundary and an inner volume, and defining spatial coordinates in an outer volume.  Jones describes that the unit cells are then populated to form the dimensions of the model (see [0100]).  Thus, by the creation of unit cells, and the population of the repeating structures to form the shape of the model, the limitations of “base volumes,” and “divided into a plurality of portions" are met inherently.  Applicant is directed to MPEP 2112.  
Jones teaches that the “vertices” (nodes) of the unit cells are randomized by moving the nodes in a random direction in x, y, or z coordinates (see [0098]).  Thus, Jones inherently requires defining both 
Jones teaches that a series of struts are formed by exposing the fusible material to an energy source (see [0084]-[0103] and Figs. 9, 16, and 18).   The unnamed, undisclosed “randomization limit” is considered to be inherent in the method of Jones.  Jones clearly describes formation of a unit cell ([0084]-[0100]).  As such, the cell has a limit to it, as opposed to being infinite.  Since a unit cell is defined, the perturbation to generate the unit cell would have to be inherently smaller than the size of the unit cell generated.  MPEP 2112.  Thus a “limit” is included.
The structure of Jones is made by a model, and includes a random perturbation of x,y, or z coordinates.  Jones does not include any example in which a structure is created that has “internal randomized struts.”  The example of Jones ([0098] and Fig 9) describes a relatively hollow “unit cell,” which in some cases might be considered different to the claim structure using outer spatial coordinates and inner spatial coordinates.  
However, Jones teaches that an exemplary unit cell would include structures such as that in figs 1A and 1B.  In this structure, the “nodes” would include at least one centralized node as well as at least one exterior node defining endpoints of the struts.  The random perturbation of such a structure would then have led to the struts being “randomized internal struts” with the same structure as claimed.  It would have been obvious to one of ordinary skill at time of invention to have practiced the embodiment of Jones having the randomized perturbation of vertices, but to have used a unit cell which has struts directed from a central vertex such as the ones in Fig. 1A and 1B because Jones teaches that these are exemplary unit cells for the invention (see Figs 1A-1C and [0088]-[0090]).  The combination of the prior art elements according to known methods to yield predictable results is considered prima facie obvious to the skilled artisan. 

Regarding claim 2, Jones teaches that the “vertices” (nodes) of the unit cells are randomized by moving the nodes in a random direction in x, y, or z coordinates (see [0098]).  Thus, Jones inherently requires defining both of outer and inner spatial coordinates, and moving one of an outer or inner spatial coordinate.  Jones clearly describes the “struts” and the “vertices” (nodes) formed in the method as claimed (see [0084]-[0103] and Figs. 9, 15A, 15B, 16, and 18).  In the case of the unit cells of Fig 1A and 1B, Jones clearly describes that each lattice point is the same distance from a neighboring point ([0088]).  Thus the limitation of “evenly distributed” spatial coordinates is considered as met.  The structure formed would have been the same. 
Regarding claim 3, the structure formed by Jones would have been the same as claimed.  The Fig 9 example of Jones chows a coherent unitary porous structure, and thus it is believed that the random perturbation is similar amongst unit cells resulting in “matching” geometries in the tiling.  
Regarding claim 4, Jones teaches repeating the unit cells ([0084]-[0100]).  
Regarding claim 5, Jones describes that the unit cells may fill the entire space (see [0084]), this defining a “substantially seamless” structure.  
Regarding claim 6-7, the structure  formed would have been the same.  The unnamed, undisclosed “randomization limit” is considered to be inherent in the method of Jones.  Jones clearly describes formation of a unit cell ([0084]-[0100]).  As such, the cell has a limit to it, as opposed to being infinite.  Since a unit cell is defined, the perturbation to generate the unit cell would have to be inherently smaller than the size of the unit cell generated.  MPEP 2112.  Thus a “limit” is included.

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.

Applicant argues that Jones does not teach “randomized internal struts” as claimed now.  Specifically applicant noted that [0098] and fig 9 appear to show a unit cell similar to that of figs 3A, 5A, 7A of Jones, in which an external strut is developed from vertices of the unit cell.  By applicant’s argument, this example of Jones would not meet the limitation of a porous structure comprising outer and inner spatial coordinates and the corresponding “randomized internal struts.”  
This argument is carefully considered, but is moot in view of new grounds of rejection.  Specifically the examiner acknowledges that the unit cells in some embodiments of Jones would not seem to have “internal” struts defined by nodes corresponding to outer and inner spatial coordinates.  However, Jones clearly describes embodiments in which the “unit cell” includes a central vertex.  The structure created by perturbation of a series of such unit cells tiled to make a scaffold (as cited) would appear to be the same structure as that which is claimed.  
When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734